Case 9:20-md-02924-RLR Document 264-3 Entered on FLSD Docket 03/06/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
   IN RE: ZANTAC (RANITIDINE)                                                                 MDL NO. 2924
   PRODUCTS LIABILITY                                                                          20-MD-2924
   LITIGATION
                                                            JUDGE ROBIN L. ROSENBERG
                                                   MAGISTRATE JUDGE BRUCE E. REINHART
   ______________________________/
         APPENDIX C – OTHER ATTORNEYS BELIEVED TO BE BENEFICIAL TO
                                LEADERSHIP


     NAME OF         FIRM           CITY/STATE
                                           UNIQUE EXPERTISE THE
    ATTORNEY         NAME             INDIVIDUAL BRINGS AS PART OF
                                      PROPOSED COLLECTIVE GROUP
    Adam Krause KRAUSE KANSAS CITY, Mr. Krause has extensive experience in
                   &       MO       dealing with a high volume of cases and has
                KINSMAN             insight into the best practices for applying
                                    technology to the process.




       Chezky        RODAL             FT.     Mr. Rodal filed the first Zantac case and has
       Rodal          LAW          LAUDERDALE, intimate knowledge of the product and
                                       FL      scientific issues.




     Steven Babin    BABIN          COLUMBUS,              Mr. Babin has experience from being on
                    LAW, LLC           OH                  leadership positions in several MDLs,
                                                           including Valsartan, where NDMA is at
                                                           issue.




                                                  Page 1 of 1
                                  PARAFINCZUK WOLF SUSEN
                      110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                      • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                www.PWSLawFirm.com
